           Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 1 of 8

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
 ------------------------------------------------------------ X   DATE FILED: 7/20/2020
                                                              :
 BOISEY CALDWELL,                                             :
                                                              :
                                     Plaintiff,               :
                                                              :      19-CV-5236 (VEC)
                            -against-                         :
                                                              :   MEMORANDUM OPINION
 ELINOR SUTTON,                                               :       AND ORDER
                                                              :
                                     Defendant.               :
                                                              :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        Pro se Plaintiff alleges civil rights violations against Defendant who represented the

plaintiffs in a class action challenging the New York City Police Department’s (“NYPD”)

alleged practice of issuing summonses and tickets without probable cause in order to satisfy

quotas. The class action resulted in a $75 million settlement—a recovery of $150 per criminal

summons issued to class members that were dismissed and that were issued without probable

cause. Stinson v. City of New York, 256 F. Supp. 3d 283, 287 (S.D.N.Y. 2017). Plaintiff, a

member of the class, alleges that he is “a victim of the Stinson Deal” and that, by including him

in the class-wide settlement, Defendant deprived him of his rights under the Equal Protection

Clause of the Fourteenth Amendment. Am. Compl. (Dkt. 3) at 1. On September 16, 2019,

Defendant moved to dismiss the Amended Complaint. For the following reasons, Defendant’s

motion to dismiss is GRANTED.




                                                        1
            Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 2 of 8




                                                 BACKGROUND 1

         In Stinson, class-action plaintiffs challenged the constitutionality of an alleged NYPD

practice of issuing summonses without probable cause, in order to satisfy quotas. 256 F. Supp.

3d at 286. Defendant Elinor Sutton was one of several attorneys who represented the class. In

January 2017, the parties reached a proposed settlement including monetary relief and remedial

measures to prevent future violations. Id. at 287. They provided notice of the settlement to

potential class members and presented the settlement to the court in a fairness hearing. Id. at

288. At the fairness hearing, the court heard objections to the proposed settlement. Id.

         Plaintiff Boisey Caldwell received a notice (the “Notice”) informing him that he was a

member of the plaintiff class and that he was entitled to make a claim as part of the settlement.

Compl. (Dkt. 2) at 1. The Notice also informed him that he could opt out of the settlement. See

id.; Long Form Notice, Stinson, No. 10-CV-4228 (S.D.N.Y. Jan. 23, 2017) (Dkt. 319-3), Short

Form Notice, Stinson, No. 10-CV-4228 (S.D.N.Y. Jan. 23, 2017) (Dkt. 319-4); see also Order,

Stinson, No. 10-CV-04228 (S.D.N.Y. Jan. 24, 2017) (Dkt. 320) (“The Court approves both the

form and substance of the proposed Long and Short form Notices of Class Action Settlement”).

Mr. Caldwell did not opt out of the class; instead, he objected at the fairness hearing and

ultimately submitted a claim form. Compl. at 6–8; Stinson, 256 F. Supp. 3d at 291. His




1
          All facts are derived from Plaintiff’s Complaint (Dkt. 2), Amended Complaint, and exhibits and documents
attached thereto. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (“[W]e may consider
any written instrument attached to the complaint, statements or documents incorporated into the complaint by
reference, . . . and documents possessed by or known to the plaintiff and upon which it relied in bringing the suit.”).
Because the paragraphs and pages of the Complaint and Amended Complaint are numbered inconsistently, the Court
cites to the page numbers affixed by the ECF system.

          The Court also takes judicial notice of previous litigation related to this matter, in particular Stinson. See
Fed. R. Evid. 201; Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006) (“A court
may take judicial notice of a document filed in another court not for the truth of the matters asserted in the other
litigation, but rather to establish the fact of such litigation and related filings.”) (quotations and citation omitted).


                                                            2
          Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 3 of 8




objection expressed “discontent regarding the size of the settlement amount payout” ($150 per

unlawful summons). Stinson, 256 F. Supp. 3d at 291. His objection was overruled. Id. (“To the

extent that the handful of objections made based on this issue are grounded in claims actually

covered by the Settlement, they do not constitute a basis to reject the Settlement.”). After

finding that the settlement was procedurally and substantively fair, the Stinson court approved

the settlement. Id. at 286.

       Mr. Caldwell now alleges that by including him in the settlement, Ms. Sutton “is out to

deny me equal protection of the law.” Compl. at 1. He asserts that he withdrew from the class,

allegedly telling Ms. Sutton by phone in 2017 that he does “not accept their [settlement]

agreement.” Am. Compl. at 2. Mr. Caldwell also voided his $150 settlement check to try to

withdraw from membership in the class. Compl. at 5–8; Am. Compl. at 3.

       The Court notes that Mr. Caldwell has already filed two other lawsuits related to the

allegations in this case—one lawsuit against the City of New York and an NYPD officer, and the

other against the NYC Department of Law and another NYPD officer—both of which were

dismissed. See Caldwell v. City of New York, No. 17-CV-7808, 2018 WL 8996337, at *1

(S.D.N.Y. Sept. 6, 2018); Caldwell v. NYC Dep’t of Law (Caldwell II), No. 19-CV-8835, 2019

WL 6311785, at *2 (S.D.N.Y. Nov. 22, 2019). He has also filed at least fifteen actions in this

district and been warned more than once that “further frivolous or otherwise nonmeritorious

litigation in this Court would result in an order barring Plaintiff from filing new actions in forma

pauperis without prior permission.” Caldwell II, 2019 WL 6311785, at *2. As discussed below,

this case further cements the appropriateness of that warning.




                                                 3
          Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 4 of 8




                                    STANDARD OF REVIEW

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must allege sufficient

facts, taken as true, to state a plausible claim for relief.” Johnson v. Priceline.com, Inc., 711 F.3d

271, 275 (2d Cir. 2013) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). “[A]

complaint does not need to contain detailed or elaborate factual allegations, but only allegations

sufficient to raise an entitlement to relief above the speculative level.” Keiler v. Harlequin

Enters., Ltd., 751 F.3d 64, 70 (2d Cir. 2014) (citation omitted). The Court accepts all factual

allegations in the complaint as true and draws all reasonable inferences in the light most

favorable to the plaintiff. Gibbons v. Malone, 703 F.3d 595, 599 (2d Cir. 2013). The Court is

not, however, “bound to accept as true a legal conclusion couched as a factual allegation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

       The pleading standard is generally lower for a pro se litigant. “A document filed pro se

is to be liberally construed and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (per curiam) (quotation omitted). “[T]he court must construe [pro se] submissions

liberally and interpret them to raise the strongest arguments that they suggest.” Kirkland v.

Cablevision Sys., 760 F.3d 223, 224 (2d Cir. 2014) (quotations and citation omitted). Courts

ordinarily owe pro se litigants “special solicitude” because the lack of legal training and

experience makes them more “likely to forfeit important rights through inadvertence.” Tracy v.

Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (citations omitted). Notwithstanding that

solicitude, a court “cannot invent factual allegations that [a pro se plaintiff] has not pled.”

Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).




                                                  4
          Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 5 of 8




                                           DISCUSSION

        Mr. Caldwell’s pleadings and numerous letters to this Court are hard to decipher and

contain many unrelated asides, but construing them liberally, the Court understands him to be

pursuing relief under 42 U.S.C. § 1983 for alleged violations of his rights under the Equal

Protection Clause of the Fourteenth Amendment. The Court also understands Mr. Caldwell to be

invoking the Due Process Clause of the Fifth and Fourteenth Amendments in challenging the

settlement in Stinson—or at least its applicability to him. Mr. Caldwell inexplicably attempts to

state a claim against Ms. Sutton based on encounters he had with NYPD officers who allegedly

unlawfully stopped and frisked him at least five times starting in 2014. Am. Compl. at 9, 14. It

appears, though, that his main complaint is with his inclusion in the Stinson class. Mr. Caldwell

alleges that “[he] was stopped and frisk[ed] and unlike those mentioned in the Stinson Deal [he]

fought [his] cases [referring to summonses] . . . and [has] withdrawn from the class.” Id. at 2.

He further alleges that by “using [his] name on their list of case [sic] that settled” despite his

withdrawal, Ms. Sutton is “not allowing [him] to have equal protection under the law.” Id. at 1.

        Among other requirements, to state a viable Section 1983 claim, “a plaintiff must allege

that he was injured by either a state actor or a private party acting under color of state law.”

Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (citation omitted). “Because the

United States Constitution regulates only the Government, not private parties, a litigant claiming

that his constitutional rights have been violated must first establish that the challenged conduct

constitutes state action.” Id.

        Mr. Caldwell fails to state a claim under Section 1983 because Ms. Sutton is a private

actor, not a state actor. “It is well-established that as a matter of law a private attorney is not a

state actor.” Sklodowska-Grezak v. Stein, 236 F. Supp. 3d 805, 809 (S.D.N.Y. 2017) (quotation



                                                   5
          Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 6 of 8




omitted). “[P]rivate attorneys—even if the attorney was court appointed—are not state actors for

the purposes of § 1983 claims.” Licari v. Voog, 374 F. App’x 230, 231 (2d Cir. 2010). Mr.

Caldwell has not alleged any facts remotely suggesting that Ms. Sutton acted under color of state

law. Moreover, “in a suit brought under § 1983, a plaintiff must show, inter alia, the defendant’s

personal involvement in the alleged constitutional deprivation.” Grullon v. City of New Haven,

720 F.3d 133, 138 (2d Cir. 2013). Here, too, Mr. Caldwell has not alleged that Ms. Sutton was

personally involved in the stop-and-frisk encounters with police officers that are alleged to be the

underlying constitutional violation.

       The Court also does not find any plausible basis in the pleadings—even when construed

liberally—for a collateral attack on the Stinson settlement. First, a class member is “required to

opt out at the class notice stage if [he does] not wish to be bound by the Settlement.” Wal-Mart

Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 115 (2d Cir. 2005). Mr. Caldwell’s own

submissions show that he did not opt out after receiving notice of the proposed settlement. He

instead objected to the settlement and then submitted a claim form after his objection was

overruled. Compl. at 6–8; Stinson, 256 F. Supp. 3d at 291.

       Second, Mr. Caldwell has not alleged any defect in the settlement itself that could sustain

a collateral attack. “Final judgments . . . remain vulnerable to collateral attack for failure to

satisfy the adequate representation requirement.” Vargas v. Capital One Fin. Advisors, No. 12-

CV-5728, 2013 WL 4407094, at *4 (S.D.N.Y. Aug. 15, 2013), aff’d, 559 F. App’x 22 (2d Cir.

2014) (quotations omitted). Mr. Caldwell has not alleged, however, that Ms. Sutton inadequately

represented him as class counsel. To the contrary, the Stinson court acknowledged the “strength

of the representation provided to the Class.” Stinson, 256 F. Supp. 3d at 297. “Absent fraud or

collusion, courts should be hesitant to substitute their judgment for that of the parties who



                                                  6
         Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 7 of 8




negotiated the settlement.” Vargas, 2013 WL 4407094, at *5 (quotation omitted). Mr. Caldwell

has not advanced any claim of fraud or collusion, and there is no indication from his pleadings

that either existed. Therefore, the Court finds no basis for concluding that he was denied due

process in the settlement proceedings.

       Because Mr. Caldwell fails plausibly to allege a cause of action that would entitle him to

relief, his claims against Ms. Sutton are dismissed. To the extent that Mr. Caldwell raises any

state law claims, the Court declines to exercise supplemental jurisdiction in this case. See

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (“[W]hen the federal-law claims

have dropped out of the lawsuit in its early stages and only state-law claims remain, the federal

court should decline the exercise of jurisdiction by dismissing the case without prejudice.”).

Finally, because there is no indication from Mr. Caldwell’s pleadings or in his responses to

Defendant’s motion to dismiss that he could state a valid claim by amending his pleadings, the

Court also denies him leave to amend as futile. Grullon, 720 F.3d at 139–140 (“Leave to amend

may properly be denied if the amendment would be futile.” (quotation omitted)). 2

                                            CONCLUSION

       For the foregoing reasons, the Motion to Dismiss is GRANTED, and this case is

dismissed with prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this Order would not be taken in good faith, and thus, in forma pauperis status for purposes




2
       The Court has also considered Mr. Caldwell’s remaining arguments and finds them meritless.


                                                     7
         Case 1:19-cv-05236-VEC Document 31 Filed 07/20/20 Page 8 of 8




of appeal is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that

an appellant demonstrates good faith when seeking review of a non-frivolous issue).

       The Clerk of the Court is respectfully directed to terminate the case. A copy of this Order

has been mailed to Plaintiff by chambers.


SO ORDERED.
                                                    _________________________________
Date: July 20, 2020                                        VALERIE CAPRONI
      New York, NY                                      United States District Judge




                                                8
